Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  135601(16)                                                                                                          Justices




  MICHAEL LAVERN BROWN,

               Plaintiff-Appellant,
                                                           SC  135601
  v                                                        CoA 279590

  WAYNE CIRCUIT JUDGE,

             Defendant-Appellee.
  ________________________________

         On order of Chief Justice, the motion for waiver or suspension of fees and costs is
  treated as a motion for reconsideration of the order of January 9, 2008 and, so treated, it
  is DENIED because it does not appear that the order was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2008                    _________________________________________
                                                                               Clerk